 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of February 14,
2004 between DIRECT ALLIANCE CORPORATION, an Arizona corporation (“Company”),
and BRANSON SMITH (“Executive”) to be effective as of November 1, 2003.

R E C I T A L S

A. Effective as of November 1, 2003 Executive shall be employed by Company in
the position of President. Prior to such date, Executive was employed by Insight
Enterprises, Inc. (“Parent”).

B. Executive and Parent are parties to an Employment Agreement that was entered
into on July 1, 1999, as amended as of July 1, 2001 (the “Old Agreement”).

C. Company has decided to offer Executive a new employment agreement, the terms
and provisions of which are set forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

     1. TERMS OF AGREEMENT.

          (a) Replacement of Old Agreement. Except as specifically provided in
this Agreement, this Agreement shall replace and supersede the Old Agreement for
all purposes as of November 1, 2003.

          (b) Initial Term. Executive shall be employed by Company for the
duties set forth in Section 2 for a two-year term, commencing as of November 1,
2003 and ending on October 31, 2005 (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Agreement.

          (c) Renewal Term; Employment Period Defined. On each successive day
after the commencement of the Initial Term, without further action on the part
of Company or Executive, this Agreement shall be automatically renewed for a new
2-year term dated effective and beginning upon each such successive day (the
“Renewal Term”); provided, however, that Company may notify Executive, or the
Executive may notify the Company, at any time, that there shall be no renewal of
this Agreement, and in the event of such notice,the Agreement shall immediately
cease to renew and shall terminate naturally at the end of the then current
Renewal Period. No severance or other post-termination compensation will be due
or payable in the event of a termination resulting from non-renewal. The period
of time commencing as of the date hereof and ending on the effective date of the
termination of employment of Executive under this or any successor Agreement
shall be referred to as the “Employment Period.”

     2. POSITION AND DUTIES.

          (a) Job Duties. Company does hereby employ, engage and hire Executive
as its President, and Executive does hereby accept and agree to such employment,
engagement, and hiring. Executive’s duties and authority during the Employment
Period shall be such executive and managerial duties as the Board of Directors
of Parent (the “Board”) shall reasonably determine. Executive will devote full
time on behalf of the Company, or such lesser amount of time as the Board may
determine, reasonable absences because of illness, personal and family
exigencies excepted.

1



--------------------------------------------------------------------------------



 



          (b) Best Efforts. Executive agrees that at all times during the
Employment Period he will faithfully, and to the best of his ability, experience
and talents, perform the duties that may be required of and from him and fulfill
his responsibilities hereunder pursuant to the express terms hereof. Executive’s
ownership of, or participation (including any board memberships) in, any entity
(other than Company) must be disclosed to the Board; provided, however, that
Executive need not disclose any equity interest held in any public company or
any private company that is not engaged in a competing business as defined in
Section 10 of this Agreement when such interest constitutes less than 5% of the
issued and outstanding equity of such public or private company.

     3. COMPENSATION.

          (a) Base Salary. Company shall pay Executive a “Base Salary” in
consideration for Executive’s services to Company at the rate of $250,000 per
annum. The Base Salary shall be payable as nearly as possible in equal
semi-monthly installments or in such other installments as are customary from
time to time for Company’s or Parent’s executives. The Base Salary may be
adjusted from time to time in accordance with the procedures established by
Company or Parent for salary adjustments for executives, provided that the Base
Salary shall not be reduced.

          (b) Incentive Compensation..



      Executive shall be entitled to an incentive bonus, calculated and payable
quarterly, equal to two percent (2.0%) of Company’s “net earnings”.The
Compensation Committee of the Board (the “Committee”) may, but is not required
to, award additional bonus amounts for extraordinary performance or to adjust
for inequities resulting from application of the formula.     (1)   For purposes
of calculating Executive’s incentive bonus pursuant to this Subsection (b),
Company’s “net earnings” shall be Company’s consolidated net after tax earnings
calculated in accordance with accounting principles generally accepted in the
United States (US GAAP) and applicable Securities and Exchange Commission
regulations, prior to any incentive bonus amounts for Executive and other
executives of Company. All allocations of overhead expense from Parent to
determine Company’s “net earnings” shall be on a basis consistent with the
allocation methods applied for prior accounting periods, provided, however, that
changes thereto required by U.S. Generally Accepted Accounting Principles shall
be deemed acceptable. The amounts payable pursuant to this subparagraph
(b) shall be paid on or before thirty (30) days after the public financial
reporting by Parent at the end of the applicable fiscal quarter.     (2)   If
upon final presentation of consolidated financial statements to Parent by the
Parent’s outside Certified Public Accountants, the “net earnings” of Company
requires adjustment, then, within thirty (30) days after such presentation,
Company or Executive, as the case may be, shall pay to the other the amount
necessary to cause the net amount of incentive bonus paid to be the proper
amount after adjustment; provided that if Executive shall pay Company pursuant
to the provisions of this clause (3), then the amount the Executive shall pay
will be reduced by the taxes withheld by Company attributable to such amount
(“Withheld Portion”), and the Company shall apply the Withheld Portion toward
Company’s withholding obligations with regard to any subsequent payments of Base
Salary and incentive compensation made pursuant to Sections 3(a) and 3(b).

          (c) Incentive and Benefit Plans. Executive will be entitled to
participate in those incentive compensation and benefit plans reserved for
Company’s or Parent’s executives, including any stock option plan maintained by
Parent, in accordance with the terms of such compensation and benefit plans.
Additionally,

2



--------------------------------------------------------------------------------



 



Executive shall be entitled to participate in any other benefit plans sponsored
by Company or Parent, including but not limited to, any savings plan, life
insurance plan and health insurance plan available generally to employees of
Company or Parent from time to time, subject to any restrictions specified in,
or amendments made to, such plans.

     4. BUSINESS EXPENSES.

          The Company will reimburse Executive for any and all necessary,
customary and usual expenses which are incurred by Executive on behalf of
Company, provided Executive provides Company with receipts to substantiate the
business expense in accordance with Company’s policies or otherwise reasonably
justifies the expense to the Company.

     5. DEATH OR DISABILITY.

          (a) Death. This Agreement shall terminate upon Executive’s death.
Executive’s estate shall be entitled to receive the Base Salary due through the
date of his death. Company shall also pay to Executive’s estate a prorated
portion of any incentive compensation to which Executive would have been
entitled (had Executive not died) for the year in which this Agreement
terminated due to Executive’s death. No Base Salary or other payment or benefit
will be payable with respect to any period after death except as expressly
provided elsewhere in this Agreement.

          (b) Disability. This Agreement shall also terminate in the event of
Executive’s “Disability”. For purposes of this Agreement, “Disability” means the
total and complete inability of Executive to perform the essential duties
associated with his normal position with Company (after any accommodations
required by the Americans with Disabilities Act or applicable state law) due to
a physical or mental injury or illness that occurs while Executive is actively
employed by Company. Any dispute concerning whether Disability has occurred will
be determined by a physician selected by mutual agreement of Company and
Executive. If this Agreement is terminated due to Executive’s Disability,
Executive shall receive all of the payments and benefits called for by Section
6(c).

     6. TERMINATION BY COMPANY.

          (a) Termination for Cause. Company may terminate this Agreement at any
time during the Initial Term or any Renewal Terms for “Cause” upon written
notice to Executive. If Company terminates this Agreement for “Cause,”
Executive’s Base Salary shall immediately cease, and Executive shall not be
entitled to severance payments, incentive compensation payments or any other
payments or benefits pursuant to this Agreement, except for any vested rights
pursuant to any benefit plans in which Executive participates and any accrued
compensation, vacation pay and similar items. For purposes of this Agreement,
the term “Cause” shall mean the termination of Executive’s employment by Company
for one or more of the following reasons:

     (1) The criminal conviction for any felony involving theft or embezzlement
from Company or any affiliate;

     (2) The criminal conviction for any felony involving moral turpitude that
reflects adversely upon the standing of Company in the community; or

     (3) The criminal conviction for any felony involving fraud committed
against Company, any affiliate or any individual or entity that provides goods
or services to, receives goods or services from or otherwise deals with Company
or any affiliate.

3



--------------------------------------------------------------------------------



 



     (4) Acts by Executive that constitute repeated and material violations of
this Agreement, any written employment policies of Company or any written
directives of Company. A violation will not be considered to be “repeated”
unless such violation has occurred more than once and after receipt of written
notice from Company of such violation.

          Any termination of Executive when there is not Cause is “without
Cause.” If Company terminates Executive for Cause, and it is later determined as
provided in Section 11 of this Agreement that Cause did not exist, Company will
pay Executive the amount he would have received under this Agreement if his
employment had been terminated by Company without Cause, plus interest at the
Prime Rate published by the Wall Street Journal on the date of termination. Such
payments and interest shall be calculated as of the effective date of the
initial termination. Payment shall be made within fifteen (15) days after such
later determination is made.

          (b) Termination Without Cause. Company also may terminate Executive’s
employment at any time during the Initial Term or any Renewal Term without
Cause. If Company terminates this Agreement pursuant to this paragraph, Company
shall provide Executive with ninety (90) days advance written notice. This
Agreement shall continue during such notice period. The termination of this
Agreement shall be effective on the ninetieth (90th) day (the “Termination
Date”) following the day on which the notice is given.

     Company may, at its discretion, place Executive on a paid administrative
leave during all or any part of said notice period. During the administrative
leave, Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose.

          (c) Severance Compensation. Should Executive’s employment by Company
be terminated without Cause, Executive shall receive as a lump sum immediately
upon such termination an amount equal to the total amount of his Base Salary for
the remainder of the Initial Term or Renewal Terms, if later, less 90 days,
determined as if the employment of the Executive had not been terminated prior
to the end of such term and as if the Executive had continued to perform all of
his obligations under this Agreement and as an employee and officer of the
Company. Executive shall have no duty to mitigate damages in order to receive
the compensation described by this Subsection and the compensation shall not be
reduced or offset by other income, payments or profits received by Executive
from any source.

          (d) Incentive Compensation. Executive shall not be entitled to receive
any incentive compensation payments for the fiscal year in which his employment
is terminated for Cause or any later years. If Executive is terminated without
Cause, Executive shall receive as a lump sum immediately upon such termination
the bonus that would have been awarded determined as if the employment of the
Executive had not been terminated prior to the end of the latest Renewal Term,
as if Executive had continued to perform all of his obligation under this
Agreement and as an employee of the Company, and as if the financial performance
of Company and/or Parent continues as it had been for the immediately preceding
last four (4) fiscal quarters ended prior to the Termination Date, consistent
with the following five sentences. If the Termination Date occurs during Q1
2004, the incentive compensation payment shall be based on Executive’s
percentage under the Old Agreement and the financial performance of Parent
during all of FY 2003. If the Termination Date occurs during Q2 2004,
Executive’s incentive compensation payments shall be based on his percentage
under the Old Agreement and Parent’s performance during the last three quarters
of FY 2003, plus his percentage under Section 3(b) of this Agreement and
Company’s performance during Q1 2004. If the Termination Date occurs during Q3
2004, Executive’s incentive compensation payments would be based on his
percentage under the Old Agreement and Parent’s performance during the last two
quarters of FY 2003, plus his percentage under Section 3(b) of this

4



--------------------------------------------------------------------------------



 



Agreement and Company’s performance during the first two quarters of 2004. If
the Termination Date occurs during Q4 2004, Executive’s incentive compensation
payments would be based on his percentage under the Old Agreement and Parent’s
performance during the last quarter of FY 2003, plus his percentage under
Section 3(b) of this Agreement and Company’s performance during the first three
quarters of 2004. If the Termination Date is after December 31, 2004, the
incentive compensation payment shall be based on the financial performance of
Company for the immediately preceding last four (4) fiscal quarters ended prior
to the Termination Date and shall be consistent with Section 3(b) of this
Agreement. Executive shall have no duty to mitigate damages in order to receive
the compensation described by this Subsection and the compensation shall not be
reduced or offset by other income, payments or profits received by Executive
from any source. If there is no binding incentive compensation program, policy,
or practice in effect on the effective date of the termination, Company, in the
exercise of its discretion, may elect to pay Executive a portion of the
incentive compensation to which he would have been entitled (had his employment
not terminated) for the prorated portion, up to the date of termination, of the
year in which his employment is terminated without Cause.

          (e) Other Plans. Except to the extent specified in this Section 6 and
as provided in this Subsection (e), termination of this Agreement shall not
affect Executive’s participation in, distributions from, and vested rights under
any employee benefit, stock option, restricted stock or other equity-based plan
of Company, which will be governed by the terms of those respective plans, in
the event of Executive’s termination of employment. If Company terminates
Executive without Cause on or before December 31, 2004, at the time the
termination is effective, Company shall extend the time within which Executive
may exercise any then vested stock options until April 11, 2005. Executive shall
have no duty to mitigate damages in order to receive the compensation described
by this Subsection and the compensation shall not be reduced or offset by other
income, payments or profits received by Executive from any source.

     7. TERMINATION BY EXECUTIVE

          (a) General. Executive may terminate this Agreement at any time, with
or without “Good Reason.” If Executive terminates this Agreement without Good
Reason, Executive shall provide Company with ninety (90) days advance written
notice. If Executive terminates this Agreement with Good Reason, Executive shall
provide Company with thirty (30) days advance written notice. Company may, at
its discretion, place Executive on a paid administrative leave during all or any
part of any such notice period. During the administrative leave, Company may bar
Executive’s access to Company’s offices or facilities if reasonably necessary to
the smooth operation of Company, or may provide Executive with access subject to
such reasonable terms and conditions as Company chooses to impose

          (b) Good Reason Defined. For purposes of this Agreement, “Good Reason”
shall mean and include each of the following (unless Executive has expressly
agreed to such event in a signed writing):

     (1) The removal of Executive’s title of President of Company or the
assignment to Executive by Company of duties that are not senior executive
duties by nature except in connection with the termination of Executive’s
employment by Company either without Cause or for Cause, Executive’s death or
Disability, termination by Executive either with or without Good Reason, or the
expiration of the Agreement without renewal;

     (2) The recommended travel of Executive by the Board in furtherance of
Company business which is materially more extensive than at November 1, 2003
(the “Relevant Date”);

     (3) The assignment of Executive by the Company to a location more than 50
miles from the present executive offices of the Company.

5



--------------------------------------------------------------------------------



 



     (4) Reduction by Company of Executive’s Base Salary as set forth in this
Agreement or as the same may be increased from time to time.

     (5) Failure by Company to compensate Executive pursuant to the same
incentive and equity formulas as are used for all senior executives of Company
whose incentive is based on Company performance or to continue in effect any
savings, life insurance, health and accident or disability plan in which
Executive is participating on the Relevant Date (or plans which provide
Executive with substantially similar benefits) or the taking of any action by
Company which would adversely affect Executive’s participation in or materially
reduce his benefit under any of such plans or deprive him of any material fringe
benefit enjoyed by him as of the Relevant Date or any later date. Amendment or
modification of said plans, to the extent required pursuant to applicable
federal law and the procedures set forth in the respective plan, or amendments
of such plans that apply to either all employees generally or all senior
executives shall not be considered to be “Good Reason” for purposes of this
clause (5).

     (6) Failure of Company to obtain a specific written agreement satisfactory
to Executive from any successor to the business, or substantially all the
assets, of Company to assume this Agreement or issue a substantially similar
agreement.

     (7) The termination of this Agreement by Company without Cause or any
attempted termination by Company purportedly for Cause if it is thereafter
determined that Cause did not exist under this Agreement with respect to the
termination.

     (8) Breach of any material provisions of this Agreement by Company which is
not cured within thirty (30) days after receipt by Company of written notice of
such breach from Executive.

     (9) Any action taken by Company over the specific, contemporaneous, written
objection of the Executive that is likely (i) to cause a material reduction in
the value of this Agreement to Executive or (ii) to materially impair
Executive’s abilities to discharge his duties hereunder. This provision is not
intended to affect either the Company’s or Executive’s right to terminate this
Agreement as provided for elsewhere herein.

          (c) Effect of Good Reason Termination. If Executive terminates this
Agreement for Good Reason (as defined in Section 7(b)), it shall for all
purposes be treated as a termination by Company without Cause. Without limiting
the generality of the previous sentence, if Executive terminates his employment
with Good Reason on or before December 31, 2004, at the time the termination is
effective, Company shall extend the time within which Executive may exercise any
then vested stock options until April 11, 2005.

          (d) Effect of Termination without Good Reason. If Executive terminates
this Agreement without Good Reason, while the termination shall not be
characterized as a termination for Cause, it shall for all purposes, result in
the same compensation and have the same effect on other benefits, including
options, as a termination for Cause.

     8. CHANGE IN CONTROL OF COMPANY

          (a) General. Company considers the maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of
Parent and its shareholders. Company recognizes that the continuing possibility
of an unsolicited tender offer or other takeover bid for Parent or a sale of all
or

6



--------------------------------------------------------------------------------



 



substantially all of the assets or stock of Company may be unsettling to
Executive and other senior executives of Company and may result in the departure
or distraction of management personnel to the detriment of Parent and its
shareholders. The Board and the Committee have previously determined that it is
in the best interests of Parent and its shareholders for Company to minimize
these concerns by making this Change in Control provision an integral part of
this Employment Agreement, which would provide the Executive with a continuation
of benefits in the event the Executive’s employment with Company terminates
under certain limited circumstances.

          This provision is offered to help assure a continuing dedication by
Executive to his duties to Company notwithstanding the occurrence of a tender
offer or other takeover bid involving Parent or a sale of the stock or assets of
Company. In particular, the Board and the Committee believe it important, should
Parent receive proposals from third parties with respect to the future of Parent
or Company, to enable Executive, without being influenced by the uncertainties
of his own situation, to assess and advise the Board whether such proposals
would be in the best interests of Parent and its shareholders and to take such
other action regarding such proposals as the Board might determine to be
appropriate. The Board and the Committee also wish to demonstrate to Executive
that Company is concerned with his welfare and intends to see he is treated
fairly.

          (b) Continued Eligibility to Receive Benefits. In view of the
foregoing and in further consideration of Executive’s continued employment with
Company, if a Change in Control occurs, Executive shall be entitled to a
lump-sum severance benefit provided in subparagraph (c) of this Section 8 if,
prior to the expiration of twenty-four (24) months after the Change in Control,
Executive notifies Company of his intent to terminate his employment with
Company for Good Reason or Company terminates Executive’s employment without
Cause. If Executive triggers the application of this Section by terminating
employment for Good Reason, he must do so within one hundred twenty (120) days
following his receipt of notice of the occurrence of the last event that
constitutes Good Reason. The full severance benefits provided by this Section
shall be payable regardless of the period remaining until the expiration of the
Agreement without renewal.

          (c) Receipt of Benefits. If Executive is entitled to receive a
severance benefit pursuant to Section 8(b) hereof, Company will provide
Executive with the following benefits:

     (1) A lump sum severance payment within ten (10) days following Executive’s
last day of work equal to the sum of (i) two (2) times the greater of
Executive’s annualized Base Salary in effect on the date of termination of
employment or Executive’s highest annualized Base Salary in effect on any date
during the term of this Agreement and (ii) two (2) times the higher annual bonus
that would have been awarded, based on the method of calculation then in effect,
during the one of the two immediately preceding fiscal years which would produce
the higher award.

     (2) Executive shall be vested in any and all stock bonus and stock option
plans and agreements of Company in which Executive had an interest, vested or
contingent. If applicable law prohibits such vesting, then Company shall pay
Executive an amount equal to the value of benefits and rights that would have,
but for such prohibition, have been vested in Executive.

     (3) Executive shall be compensated in a manner selected by the Company to
provide for life, disability, accident and group health and dental insurance
benefits, at substantially the levels Executive was receiving immediately prior
to his termination, for a period of time expiring upon the earlier of (i) the
end of the period of 42 months following his termination of employment or
(ii) the day on which he becomes eligible to receive any substantially similar
continuing health care benefits under any plan or program of any other employer
or source without being required to pay any premium with respect thereto. At
Company’s option, Company may satisfy the obligation to provide the benefits
pursuant to this Section by either (1) paying for or reimbursing

7



--------------------------------------------------------------------------------



 



Executive at reasonable intervals for the actual cost of such benefits (and
Executive shall cooperate with Company in all respects in securing and
maintaining such benefits, including exercising all appropriate COBRA elections
and complying with all terms and conditions of such coverage in a manner to
minimize the cost), (2) payment of a lump sum in the amount of the present
value, discounted at Company’s effective borrowing rate, of the premiums for
such benefits for the continuing coverage period (which shall be calculated
based on the conclusive presumption that the cost or premiums will remain
constant at the rate existing for COBRA coverage immediately following
termination), or (3) a combination of the foregoing options (for example,
Company may elect to pay Executive’s premiums during the period of time covered
by COBRA, and thereafter pay a lump sum to cover the present value of the
remaining cost).

     Executive shall have no duty to mitigate damages or loss in order to
receive the benefits provided by this Section or in this Agreement. If Executive
is entitled to receive the payments called for by this Section 8(c), Executive’s
right to receive the compensation provided by Section 6(c) or 7(c) shall to the
extent of such payments be reduced.

          (d) Change in Control Defined. For purposes of this Agreement, a
“Change in Control” means any one or more of the following events:

     (1) When the individuals who, at the beginning of any period of two years
or less, constituted the Board cease, for any reason, to constitute at least a
majority thereof unless the election or nomination for election of each new
director was approved by the vote of at least two thirds of the directors then
still in office who were directors at the beginning of such period;

     (2) A change of control of the Parent or the Company through a transaction
or series of transactions, such that any person (as that term is used in
Section 13 and 14(d)(2) of the Securities Exchange Act of 1934 (1934 Act”)),
excluding affiliates of the Company as of the Effective Date, is or becomes the
beneficial owner (as that term is used in Section 13(d) of the 1934 Act)
directly or indirectly, of securities of the Parent representing 20% or more of
the combined voting power of the Parent’s then outstanding securities or
securities of the Company representing a majority of the combined voting power
of the Company’s then outstanding securities;

     (3) Any merger, consolidation or liquidation of the Parent in which the
Parent is not the continuing or surviving company or pursuant to which stock
would be converted into cash, securities or other property, other than a merger
of the Parent in which the holders of the shares of stock immediately before the
merger have the same proportionate ownership of common stock of the surviving
company immediately after the merger;

     (4) Any merger, consolidation or liquidation of Company with non-affiliated
parties in which the Company is not the continuing or surviving company or
pursuant to which Company’s stock would be converted into cash, securities or
other property;

     (5) The shareholders of the Parent or Company approve any plan or proposal
for the liquidation or dissolution of Parent or the Company; or

     (6) Substantially all of the assets of the Parent or Company are sold or
otherwise transferred to parties that are not within a “controlled group of
corporations” (as defined in Section 1563 of the Code) in which Company is a
member at the Relevant Date.

8



--------------------------------------------------------------------------------



 



          (e) Good Reason Defined. For purposes of this Section, “Good Reason”
shall have the meaning assigned to it in Section 7(b), except that for this
purpose only, Section 7(b)(1) shall read, “[t]the failure of Company and any
ultimately controling successor entity to continue Executive’s title of
President of Company or the equivalent successor entity or the assignment to
Executive by Company or such successor entity of duties that are materially
different from Executive’s duties before the Change in Control or that are
inconsistent with his position as President of Company or such successor entity
unless Executive accepts a position at Parent or one of its subsidiaries.”

          (f) Notice of Termination by Executive. Any termination by Executive
under this Section 8 shall be communicated by written notice to Company which
shall set forth generally the facts and circumstances claimed to provide a basis
for such termination.

          (g) Gross-Up Allowance

          (1) General Rules. The Code places significant tax consequences on
Executive and Company if the total payments made to Executive due, or deemed
due, to a Change in Control exceed prescribed limits. For example, if
Executive’s “Base Period Income” (as defined below) is $100,000 and Executive’s
“Total Payments” exceed 299% of such Base Period Income (the “Cap”), Executive
will be subject to an excise tax under Section 4999 of the Code of 20% of all
amounts paid to him in excess of $100,000. In other words, if Executive’s Cap is
$299,999, he will not be subject to an excise tax if he receives exactly
$299,999. If Executive receives $300,000, he will be subject to an excise tax of
$40,000 (20% of $200,000). In the event such a consequence occurs, for any
reason, due to this Agreement or otherwise, Company shall pay to Executive a
“gross-up allowance” equal in amount to the sum of (i) the excise tax liability
of Executive on the Total Payments, and (ii) all the total excise, income, and
payroll tax liability of Executive on the “gross-up allowance,” further
increased by all additional excise, and income, and payroll tax liability
thereon, which increase shall be part of the “gross-up allowance” for purpose of
computing the gross-up allowance. Company shall indemnify and hold Executive
harmless from such additional tax liability for the income and payroll tax
arising from the “gross-up allowance” and all excise tax arising with respect to
compensation and other payments made to Executive under this Agreement and
excise, income, and payroll tax on the “gross-up allowance, and all penalties
and interest thereon. The purpose and effect of the gross-up allowance is to
cause Executive to have the same net compensation after income, excise, and
payroll taxes that Executive would have if there was no tax under Code § 4999.

          (2) Special Definitions. For purposes of this Section, the following
specialized terms will have the following meanings:



  (i)   “Base Period Income”. “Base Period Income” is an amount equal to
Executive’s “annualized includable compensation” for the “base period” as
defined in Sections 28OG(d)(1) and(2)of the Code and the regulations adopted
thereunder. Generally, Executive’s “annualized includable compensation” is the
average of his annual taxable income from the Company for the “base period,”
which is the five calendar years prior to the year in which the Change of
Control occurs.     (ii)   “Cap” or 280G Cap”. “Cap” or “28OG Cap” shall mean an
amount equal to 2.99 times Executive’s “Base Period Income.” This is the maximum
amount which he may receive without becoming subject to the excise tax imposed
by Section 4999 of the

9



--------------------------------------------------------------------------------



 



      Code or which Company may pay without loss of deduction under Section 28OG
of the Code.     (iii)   “Total Payments”. The “Total Payments” include any
“payments in the nature of compensation” (as defined in Section 280G of the Code
and the regulations adopted thereunder), made pursuant to this Agreement or
otherwise, to or for Executive’s benefit, the receipt of which is contingent or
deemed contingent on a Change of Control and to which Section 28OG of the Code
applies.

          (h) Effect of Repeal. In the event that the provisions of
Sections 28OG and 4999 of the Code are repealed without succession, this Section
shall be of no further force or effect.

          (i) Employment by Successor. For purposes of this Agreement employment
by a successor of Company or a successor of any subsidiary of Company that has
assumed this Agreement, or continuing employment by Parent, Company or any other
subsidiary of Parent after a Change in Control, shall be considered to be
employment by Company or one of its subsidiaries. As a result, if Executive is
employed by Company or by such a successor, or by Parent or one of its other
subsidiaries, following a Change in Control, he will not be entitled to receive
the benefits provided by Section 8 unless his employment with the Company or the
successor is subsequently terminated without Cause or he terminates his
employment for Good Reason.

     9. CONFIDENTIALITY.

          Because of Executive’s knowledge of and participation in executive
issues and decisions as a result of his present and former executive positions,
for purposes of Sections 9 and 10 of this Agreement, “Company” shall be
interpreted to include Parent, Company and all of Parent’s direct and indirect
subsidiaries.

          Executive covenants and agrees to hold in strictest confidence, and
not disclose to any person, firm or company, without the express written consent
of Company , any and all of Company’s confidential data, including but not
limited to information and documents concerning Company’s business, customers,
and suppliers, market methods, files, trade secrets, or other “know-how” or
techniques or information not of a published nature or generally known (for the
duration they are not published or generally known) which shall come into his
possession, knowledge, or custody concerning the business of Company, except as
such disclosure may be required by law or in connection with Executive’s
employment hereunder or except as such matters may have been known to Executive
at the time of his employment by Company. This covenant and agreement of
Executive shall survive this Agreement and continue to be binding upon Executive
after the expiration or termination of this Agreement, whether by passage of
time or otherwise so long as such information and data shall be treated as
confidential by Company.

     10. RESTRICTIVE COVENANTS.

          (a) Covenant-not-to-Compete. In consideration of Company’s agreements
contained herein and the payments to be made by it to Executive pursuant hereto,
Executive agrees that, for a period of time equal to the time remaining in the
Initial Term or any Renewal Term (or if, but only if, a court or tribunal of
final authority finds that this period is unenforceable because it is
unreasonably long, then, if it would shorten the duration, for one (1) year)
following his termination of employment and so long as Company is continuously
not in default of its obligations to provide payments or employment-type
benefits to Executive hereunder or under any other agreement, covenant, or
obligation, he will not, without prior written consent of Company, consult with
or act as an advisor to another company about activity which is a “Competing
Business” of such company in the Restricted Territory, as defined below. For
purposes of this Agreement, Executive shall be deemed to be engaged

10



--------------------------------------------------------------------------------



 



in a “Competing Business” if, in any capacity, including proprietor,
shareholder, partner, officer, director or employee, he engages or participates,
directly or indirectly, in the operation, ownership or management of the
activity of any proprietorship, partnership, company or other business entity
which activity is competitive with the then actual business in which Company is
engaged on the date of, or any business contemplated by the Company’s business
plan in effect on the date of notice of, Executive’s termination of employment.
Nothing in this subparagraph is intended to limit Executive’s ability to own
equity in a public company constituting less than five percent (5%) of the
outstanding equity of such company, when Executive is not actively engaged in
the management thereof. If requested by Executive, Company shall furnish
Executive with a good-faith written description of the business or businesses in
which Company is then actively engaged or which is contemplated by Company’s
current business plan within 30 days after such request is made, and only those
activities so timely described in which Company is, in fact, actively engaged or
which are so contemplated may be treated as activities which are competitive
with Company.

          (b) Non-Solicitation. Executive recognizes that Company’s customers
are valuable and proprietary resources of Company. Accordingly, Executive agrees
that for a period of one year following his termination of employment, and only
so long as Company is continuously not in default of its obligations to provide
payments or employment-type benefits to Executive hereunder or under any other
agreement, covenant, or obligation, he will not directly or indirectly, through
his own efforts or through the efforts of another person or entity, solicit
business in the Restricted Territory for or in connection with any Competing
Business from any individual or entity which obtained products or services from
Company at any time during Executive’s employment with Company; he will not
solicit business for or in connection with a Competing Business from any
individual or which may have been solicited by Executive on behalf of Company
and he will not solicit, hire or engage employees of Company who would have the
skills and knowledge necessary to enable or assist efforts by Executive to
engage in a Competing Business.

          (c). Remedies: Reasonableness. Executive acknowledges and agrees that
a breach by Executive of the provisions of this Section 10 will constitute such
damage as will be irreparable and the exact amount of which will be impossible
to ascertain and, for that reason, agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Section. The right to
an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.

          Executive expressly acknowledges and agrees that (i) the Restrictive
Covenants contained herein are reasonable as to time and geographical area and
do not place any unreasonable burden upon him; (ii) the general public will not
be harmed as a result of enforcement of these Restrictive Covenants; and (iii)
Executive understands and hereby agrees to each and every term and condition of
the Restrictive Covenants set forth in this Agreement.

          Executive also expressly acknowledges and agrees that Executive’s
covenants and agreements in this Section 10 shall survive this Agreement and
continue to be binding upon Executive after the expiration or termination of
this Agreement, whether by passage of time or otherwise

          (d) Restricted Territory. Executive and Company understand and agree
that Company’s business is not geographically restricted and is unrelated to the
physical location of Company facilities or the physical location of any
Competing Business, due to extensive use of the Internet, telephones, facsimile
transmissions and other means of electronic information and product
distribution. Executive and Company further understand and agree that Executive
will, in part, work toward expanding the Company’s markets and geographic
business territories, and will be compensated for performing this work on behalf
of Company.

11



--------------------------------------------------------------------------------



 



          Accordingly, Company has a protectable business interest in, and the
parties intend the Restricted Territory to encompass, each and every location
from which Executive could engage in Competing Business in any country, state,
province, county or other political subdivision in which Company has customers,
employees, suppliers, distributors or other business partners or operations. If,
but only if, this Restrictive Territory is held to be invalid on the ground that
it is unreasonably broad, the Restricted Territory shall include each location
from which Executive can conduct business in any of the following locations: the
United States (including each state in which the Company conducts sales or
operations), Canada, the United Kingdom, and each political subdivision of each
of the foregoing countries. If, but only if, this Restrictive Territory is held
to be invalid on the grounds that it is unreasonably broad, then the restricted
territory shall be the United States (including each state in which the Company
conducts sales or operations), Canada, the United Kingdom, any other country in
which the Company conducts sales or operations, and each political subdivision
of each of the foregoing countries in which Company can articulate a legitimate
protectable business interest.

     11. DISPUTE RESOLUTION.

          (a) Mediation. Any and all disputes arising under, pertaining to or
touching upon this Agreement, or the statutory rights or obligations of either
party hereto, shall, if not settled by negotiation, be subject to non-binding
mediation before an independent mediator. Notwithstanding the foregoing, both
Executive and Company may seek preliminary injunctive or other judicial relief
if such action is necessary to avoid irreparable damage during the pendency of
the proceedings described in this Section 11. Any demand for mediation shall be
made in writing and served upon the other party to the dispute, by certified
mail, return receipt requested, at the address specified in Section 13. The
demand shall set forth with reasonable specificity the basis of the dispute and
the relief sought. The mediation hearing will occur at a time and place
convenient to the parties in Maricopa County, Arizona, within thirty (30) days
of the date of selection or appointment of the mediator. Mediation or the waiver
of mediation by both parties shall be a condition precedent to Arbitration.

          (b) Arbitration. In the event that the dispute is not settled through
mediation, the parties shall then proceed to binding arbitration before an
independent arbitrator. The mediator shall not serve as the arbitrator. EXCEPT
AS PROVIDED IN SECTION 11 (a), ALL DISPUTES INVOLVING ALLEGED UNLAWFUL
EMPLOYMENT DISCRIMINATION, TERMINATION BY ALLEGED BREACH OF CONTRACT OR POLICY,
OR ALLEGED EMPLOYMENT TORT COMMITTED BY COMPANY OR A REPRESENTATIVE OF COMPANY,
INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR
PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO THIS SECTION 11 AND THERE SHALL BE
NO RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL.

The arbitration hearing shall occur at a time and place convenient to the
parties in Maricopa County, Arizona, within sixty (60) days of selection or
appointment of the arbitrator unless such time period is extended by the
arbitrator for good cause shown. If Company has adopted, with the consent of
Executive, a policy that is applicable to arbitrations with executives, the
arbitration shall be conducted in accordance with said policy, to the extent
that the policy is consistent with this Agreement and the Federal Arbitration
Act, 9 U.S.C. §§ 1-16. If no such policy has been adopted, the arbitration shall
be governed by the National Rules f or the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) in effect on the date of the first
notice of demand for arbitration. Notwithstanding any provisions in such rules
to the contrary, the arbitrator shall issue findings of fact and conclusions of
law, and an award, within f if teen (15) days of the date of the hearing unless
the parties otherwise agree.

12



--------------------------------------------------------------------------------



 



          (c) Procedure. Issues of procedure, arbitrability, or confirmation of
award shall be governed by the Federal Arbitration Act, 9 U.S. C. SS 1-16,
except that court review of the arbitrator’s award shall be that of an appellate
court reviewing a decision of a trial judge sitting without a jury.

          (d) Expenses. The costs and expenses of any arbitration shall be borne
by Company. Should Executive or Company, at any time, initiate mediation or
arbitration for breach of this Agreement, Company shall reimburse Executive for
all amounts spent by Executive to pursue such mediation or arbitration
(including reasonable attorneys fees and costs), regardless of the outcome,
unless the mediator or arbitrator finds Executive’s action to have been
frivolous and without merit.

     12. BENEFIT AND BINDING EFFECT

          This Agreement shall inure to the benefit of and be binding upon
Company, its successors and assigns, including but not limited to any company,
person, or other entity which may acquire all or substantially all of the assets
and business of Company or any company with or into which Company may be
consolidated or merged, and Executive, his heirs, executors, administrators, and
legal representatives, provided that the obligations of Executive may not be
delegated.

     13. NOTICES

          All notices hereunder shall be in writing and delivered personally or
sent by registered or certified mail, postage prepaid and return receipt
requested:

         

  If to Company, to:   Insight Enterprises, Inc.

      Attn: CEO and General Counsel

      1305 West Auto Drive

      Tempe, Arizona 85283
 
       

  With a copy to:   The Chairman of Parent’s

      Compensation Committee
 
       

  If to Executive, to:   Branson Smith

      6862 N. La Place

      Tucson, AZ 85750

Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner above provided for giving notice. Notices will be considered
delivered on personal delivery or on the date of deposit in the United States
mail in the manner provided for giving notice by mail.

     14. ENTIRE AGREEMENT

          The entire understanding and agreement between the parties has been
incorporated into this Agreement, and this Agreement supersedes all other
agreements and understandings between Executive and Company with respect to the
relationship of Executive with Company, except with respect to other continuing
or future bonus, incentive, stock option, health, benefit and similar plans or
agreements.

     15. GOVERNING LAW

13



--------------------------------------------------------------------------------



 



          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Arizona.

     16. CAPTIONS

          The captions included herein are for convenience and shall not
constitute a part of this Agreement.

     17. DEFINITIONS

          Throughout this Agreement, certain defined terms will be identified by
the capitalization of the first letter of the defined word or the first letter
of each substantive word in a defined phrase. Whenever used, these terms will be
given the indicated meaning.

     18. SEVERABILITY

          If any one or more of the provisions or parts of a provision contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision or part of a provision of this Agreement, but this
Agreement shall be reformed and construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained herein
and such provisions or part thereof shall be reformed so that it would be valid,
legal and enforceable to the maximum extent permitted by law. Any such
reformation shall be read as narrowly as possible to give the maximum effect to
the mutual intentions of Executive and Company.

     19. TERMINATION OF EMPLOYMENT

          The termination of this Agreement by either party also shall result in
the termination of Executive’s employment relationship with Company in the
absence of an express written agreement providing to the contrary. Neither party
intends that any oral employment relationship continue after the termination of
this Agreement.

     20. TIME IS OF THE ESSENCE

          Company and Executive agree that time is of the essence with respect
to the duties and performance of the covenants and promises of this Agreement.

     21. NO CONSTRUCTION AGAINST EITHER PARTY

          This Agreement is the result of negotiation between Company and
Executive and both have had the opportunity to have this Agreement reviewed by
their legal counsel and other advisors. Accordingly, this Agreement shall not be
construed for or against Company or Executive, regardless of which party drafted
the provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation.

14



--------------------------------------------------------------------------------



 



     

  DIRECT ALLIANCE CORPORATION, an

  Arizona Corporation
 
   

  By: /s/Timothy A. Crown

 

--------------------------------------------------------------------------------


  Timothy A. Crown

  Its CEO
 
   

  /s/ Branson Smith

 

--------------------------------------------------------------------------------


  Branson Smith

15